2020 WI 95

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP283


COMPLETE TITLE:        Gail Moreschi,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Village of Williams Bay and Town of Linn ETZ
                       Zoning Board of Appeals, William L. Edwards and
                       Suzanne Edwards,
                                 Defendants-Respondents.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 388 Wis. 2d 475,934 N.W.2d 573
                                     (2019 – unpublished)

OPINION FILED:         December 30, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 8, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Walworth
   JUDGE:              David M. Reddy

JUSTICES:
DALLET, J., delivered the majority opinion of the Court with
respect to all parts except ¶¶23 and 24, in which ROGGENSACK,
C.J., ANN WALSH BRADLEY, ZIEGLER, and KAROFSKY, JJ., joined, and
an opinion with respect to ¶¶23 and 24, in which ANN WALSH
BRADLEY and KAROFSKY, JJ., joined. ZIEGLER, J., filed a
concurring opinion, in which ROGGENSACK, C.J., joined. REBECCA
GRASSL BRADLEY, J., filed a dissenting opinion.
NOT PARTICIPATING:
HAGEDORN, J., did not participate.

ATTORNEYS:

      For the plaintiff-appellant-petitioner, there were briefs
filed by Charles W. Pollard, Edward F. Thompson and Clair, Thompson
& Pollard, S.C., Delavan. There was an oral argument by Charles W.
Pollard.


      For the defendant-respondents Village of Williams Bay Town
of Linn ETZ Zoning Board of Appeals, there was a brief filed by
Thomas C. Cabush, Dustin T. Woehl and Kasdorf Lewis & Swietlik,
SC, Milwaukee.   There was an oral argument by Thomas C. Cabush.


    For the defendants-respondents William L. Edwards and
Suzanne Edwards, there was a brief filed by Anthony A. Coletti
and Law Offices of Anthony A. Coletti, S.C., Elkhorn.   There was
oral argument by Anthony A. Coletti.




                                 2
                                                         2020 WI 95
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.   2018AP283
 (L.C. No.    2017CV338)

 STATE OF WISCONSIN                        :           IN SUPREME COURT

 Gail Moreschi,

              Plaintiff-Appellant-Petitioner,                   FILED
       v.
                                                           DEC 30, 2020
 Village of Williams Bay and Town of Linn ETZ
 Zoning Board of Appeals, William L. Edwards and               Sheila T. Reiff
                                                           Clerk of Supreme Court
 Suzanne Edwards,

              Defendants-Respondents.


DALLET, J., delivered the majority opinion of the Court with
respect to all parts except ¶¶23 and 24, in which ROGGENSACK, C.J.,
ANN WALSH BRADLEY, ZIEGLER, and KAROFSKY, JJ., joined, and an
opinion with respect to ¶¶23 and 24, in which ANN WALSH BRADLEY
and KAROFSKY, JJ., joined.      ZIEGLER, J., filed a concurring
opinion, in which ROGGENSACK, C.J., joined.         REBECCA GRASSL
BRADLEY, J., filed a dissenting opinion.

HAGEDORN, J., did not participate.


      REVIEW of a decision of the Court of Appeals.         Affirmed.



      ¶1     REBECCA FRANK DALLET, J.   A person aggrieved by a local

zoning board's decision may commence a certiorari-review action

"within 30 days after the filing of the decision in the office of
                                                                    No.    2018AP283



the board of appeals."           Wis. Stat. § 62.23(7)(e)10. (2017-18).1

After the Village of Williams Bay Extraterritorial Zoning Board of

Appeals   (the     "Board")   approved         Suzanne    and   William    Edwards'

variance request, Gail Moreschi, the Edwardses' neighbor, filed a

writ of certiorari.       She filed her writ within 30 days after the

Board orally voted to grant the Edwardses a variance but well

before the Board issued and filed a written copy of its decision.

We must determine the "triggering event" for an aggrieved party's

right to certiorari review of a local zoning board of appeals'

decision.        We   conclude     that,       pursuant   to    § 62.23(7)(e)10.,

certiorari review of the board's decision is triggered when a

written copy of the decision is filed in the board's office.

     ¶2     That      conclusion     informs        our    decision       regarding

Moreschi's other two claims:         (1) that her due process rights were

violated by the inclusion of the Board's written decision and its

approved minutes in the certiorari record; and (2) that the Board

reached its decision under the incorrect theory of law because at

the time she filed her writ, the Board had not made the findings
required under the relevant local ordinance.                     We reject both

claims.     The Board's written decision and approved minutes were

properly included in the certiorari record and the Board's filed

decision contains all findings required by the local ordinance.

Accordingly, we affirm the court of appeals.




     1 All subsequent references to the Wisconsin Statutes are to
the 2017–18 version unless otherwise indicated.

                                           2
                                                                 No.    2018AP283



               I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶3      Gail Moreschi owns residential property in Linn Township

next to Suzanne and William Edwards.             The Edwardses tore down the

existing home on their property with plans to rebuild it, but their

plans required a variance to the setback zoning ordinance.                   After

Linn       Township    approved    their   building   plans,   the     Edwardses

petitioned the Board for a zoning variance.2

       ¶4      On May 23, 2017, the Board held a public hearing on the

Edwardses' request.             The Edwardses argued that a variance was

necessary in order to install a septic system and, because their

lot had a 12-percent slope and trees that Linn Township required

them to preserve, there was only one place they could put it.                 The

septic system's placement, in turn, dictated where the Edwardses

could build their home.           They noted that their new home would have

"roughly . . . the same footprint" as the previous home although

it would "actually encroach[] a little bit less into the setbacks."

The    Edwardses       argued    that   their   request   satisfied    the   five

conditions necessary for the Board to grant a variance pursuant to
Village of Williams Bay Extraterritorial Zoning (ETZ) Ordinance

§ 18.1716(H)3:         (1) their proposal was consistent with the local

development's purpose and intent; (2) the lot's slope constituted


       The Board hears such variance requests from residents of
       2

Linn, Delavan, Geneva, and Walworth Townships and the Village of
Williams Bay.   Village of Williams Bay Extraterritorial Zoning
(ETZ) Ord. § 18.1700(H).

       ETZ Ord. § 18.1716 contains two subsections labeled "(H)."
       3

Throughout this opinion, each reference to subsec. (H) is to the
one titled "Findings."

                                           3
                                                             No.   2018AP283



an exceptional circumstance; (3) they had not caused any of the

reasons necessitating the variance; (4) they could not build their

home without the variance; and (5) there was no detriment to

Moreschi's property because the Edwardses' new home would be three

feet further away from Moreschi's property line than the previous

one.4

        ¶5   Moreschi opposed the Edwardses' variance request on the

grounds that it failed to meet at least one of those conditions.

Specifically, she argued that, according to an affidavit of the

Walworth     County   Sanitarian,   the   Edwardses   had   several   other

options available that would not require a variance. Those options

included moving their driveway to accommodate the septic system,

installing a smaller system, using a holding tank instead of a

septic system, or simply building a smaller home.                  Moreschi

asserted that because the Edwardses would not be prevented from

building any home, a variance was not necessary to preserve their

property rights.

        ¶6   At the hearing, the Board heard community commentary on
the Edwardses' request.      Some in favor of the variance noted that

       The Board's governing ordinance provides that the Board
        4

"shall grant no variance" unless it finds "beyond a reasonable
doubt" that the following five conditions are satisfied: (1) the
variance is "consistent with the purpose and intent" of the local
development; (2) there are "exceptional, extraordinary, or unusual
circumstances" requiring the variance; (3) the basis for the
variance is not solely "economic gain or loss" or a "[s]elf-imposed
hardship[]"; (4) the variance is "necessary" to preserve the
applicant's "enjoyment of substantial property rights" similar to
those of neighboring properties; and (5) the variance will not
cause "substantial detriment" to others' property or the "public
interest." ETZ Ord. § 18.1716(H)(A)-(E).

                                     4
                                                              No.    2018AP283



the Edwardses' plans were consistent with attempts to "modernize"

the subdivision and that denying the Edwardses a variance would

frustrate that process.       Some against it pointed out that what the

Edwardses claimed as an "exceptional circumstance," a 12-percent

slope,     was   not    exceptional   at   all    because   "virtually    all

properties" in the subdivision had similar slopes.            At the end of

the   hearing,    the    Board   unanimously     approved   the    Edwardses'

variance request by oral vote.

      ¶7     On June 12, 2017, Moreschi filed for a writ of certiorari

in the Walworth County Circuit Court.5           She alleged that the Board

improperly granted the Edwardses a variance because it failed to

find beyond a reasonable doubt all five conditions required under

ETZ Ord. § 18.1716(H).       The circuit court granted the writ on June

28, 2017, giving the Board until July 7 to return a certified

transcript of the record. Also on June 28, Moreschi received draft

minutes of the Board's May 23 hearing via an open records request.

The draft minutes reflected the Board's unanimous approval of the

Edwardses' variance.         Under the heading "Board of Appeals[']
Findings," the draft minutes indicated that the Board had approved

the variance because it "felt that there was a lack of detriment."

      ¶8     At the Board's next meeting on July 31, the Board issued

"approved" minutes of the May 23 hearing, which included expansive

factual findings not included in the draft minutes.6              At the July

      5The Honorable David M. Reddy of the Walworth County Circuit
Court presiding. Moreschi filed her complaint pursuant to Wis.
Stat. § 801.02(5).
      6   In the approved minutes, the Board's findings read:

                                      5
                                                         No.   2018AP283



31 meeting, the Board also issued a signed, written document titled

"Determination   Form."   The   Determination   Form   reiterated   the

factual findings from the approved minutes and included specific

conclusions on each of the five conditions required under ETZ Ord.

§ 18.1716(H):

     The Board found beyond a reasonable doubt that: (1) the
     requested variance is consistent with the purpose and
     content of the regulations for the district and a
     permitted     use——a     single    family     residence;
     (2) exceptional circumstances exist re: the location of
     the septic system on the lot and a 12% slope on the lot
     justifying the requested variance; (3) economic hardship
     is not the basis for granting the variance; (4) the
     variance is necessary to preserve the property rights
     and enjoyment of the property by the owner who looks to
     build a single family home on the property that is
     consistent with other homes in the district; and (5) the
     variance will not create a substantial detriment to the
     adjacent properties because the new home will be set
     back further from the property lines than the pre-
     existing home.




     The Village of Williams Bay Extraterritorial Zoning
     Board of Appeals having considered all of the testimony
     and evidence presented at the hearing found beyond a
     reasonable doubt that all of the facts and conditions
     set forth in ETZ Zoning Ordinance Sec. 18.1716(H) exist
     in favor of granting the requested variance. The Board
     reviewed the application for variance and attached
     documents; letter from Town of Linn approving the
     variance; letters from citizens in favor and opposed to
     the variance; documents presented by Attorney Thompson;
     along with other documents presented at the hearing.
     The Board heard testimony from Mr. Edwards and his
     attorney, Mara Spring re: why the variance was
     necessary. The Board heard testimony from citizens in
     favor and opposed to the variance, including Attorney
     Thompson on behalf of Ms. Moreschi.

                                   6
                                                             No.     2018AP283



That same day, both the approved minutes and the Determination

Form were filed in the Board's office.7

     ¶9     The day after the Board's July 31 meeting, the Board

submitted the certiorari record to the circuit court.              The record

contained    the    approved   minutes,   the    Determination      Form,    a

recording    of    the   May   23   hearing,    the   Edwardses'    variance

application, and documents the parties presented at the May 23

hearing.    Following briefing and a hearing, the circuit court

affirmed the Board's decision granting the Edwardses a variance.

     ¶10    Moreschi appealed the circuit court's decision on both

procedural and substantive grounds.       Her procedural claim was that

the Board violated her due process rights when it included the

approved minutes and Determination Form in the certiorari record.

She maintained that the circuit court should have reviewed only

the documents that existed at the time she filed for a writ:                the

transcript of the May 23 hearing and the draft minutes.               As for

Moreschi's substantive claim, she argued that the Board made its

decision under the incorrect theory of law because at the time she
filed for a writ, the Board had not explicitly found beyond a


     7 The record is unclear regarding when the Determination Form
and the approved minutes were filed in the Board's office. The
record indicates that the Board issued both documents at its July
31, 2017 meeting.    It also shows that the Williams Bay Zoning
Administrator included both documents in the certiorari record
that was delivered to the circuit court on August 1.       At oral
argument, the Board explained that the Zoning Administrator could
not have included the documents in the certiorari record unless
they were filed in the Board's office. We therefore accept July
31, 2017, as the date the Determination Form and the approved
minutes were filed in the office of the Board.

                                      7
                                                                 No.     2018AP283



reasonable     doubt     that    the    Edwardses'   variance   met    the   five

conditions set forth in ETZ Ord. § 18.1716(H).

      ¶11     The court of appeals rejected both of Moreschi's claims.

Moreschi v. Vill. of Williams Bay and Town of Linn ETZ Zoning Bd.

of Appeals, No. 2018AP283, unpublished slip op. (Wis. Ct. App.

July 31, 2019).        The court of appeals held that the Determination

Form was the Board's decision that was filed in the office of the

Board for purposes of triggering certiorari review.                  In reaching

its conclusion, the court of appeals determined that only the

Determination Form could be both filed as set forth in Wis. Stat.

§ 62.23(7)(e)10. and signed and transmitted to the applicant or

appellant as required by ETZ Ord. § 18.1716(J).              It also held that

the   Board    did     not    violate   Moreschi's   due   process     rights   by

including the Determination Form and approved minutes in the

certiorari record because Moreschi had no right to certiorari

review until after the Determination Form was filed.                 Lastly, the

court   of     appeals       rejected   Moreschi's   substantive      challenge,

holding that the Board's findings on the requisite five conditions
as stated in the Determination Form were "reasonable and supported

by the evidence."        Id., ¶¶22–27.

      ¶12     On appeal to this court, Moreschi raises three issues:

(1) whether      the     court    of    appeals   properly   determined      what

constitutes the "triggering event" for purposes of appealing the

Board's decision on a writ of certiorari; (2) whether her due

process rights were violated by the inclusion of the Determination
Form and approved minutes in the certiorari record; and (3) whether


                                          8
                                                             No.    2018AP283



the Board failed to follow the correct theory of law in granting

the Edwardses' variance request.

                       II.   STANDARD OF REVIEW

     ¶13   To determine what constitutes the triggering event for

purposes   of   certiorari   review,    we   must   engage   in    statutory

interpretation.     Statutory interpretation is a question of law

that we review de novo.        Myers v. DNR, 2019 WI 5, ¶18, 385

Wis. 2d 176, 922 N.W.2d 47.     Statutory interpretation begins with

the language of the statute and if it "yields a plain [and] clear"

meaning, there is no need to consult extrinsic sources.             State ex

rel. Kalal v. Circuit Ct. for Dane Cty., 2004 WI 58, ¶¶45–46, 271

Wis. 2d 633, 681 N.W.2d 110.     When interpreting the meaning of a

specific statutory term, we "focus primarily on the language"

itself and give that term its "common, ordinary, and accepted

meaning," unless the statute provides a special or technical

definition.     Id., ¶¶44–45, 53.       We interpret a statute "in the

context in which it is used" and in such a way "to give reasonable

effect to every word, in order to avoid surplusage."          Id., ¶46.8
     ¶14   The question of whether the Board violated Moreschi's

due process rights by including the Determination Form and the

approved minutes in the certiorari record is a question of law

that we review de novo.        See State v. Sorenson, 2002 WI 78,

¶25, 254 Wis. 2d 54, 646 N.W.2d 354.

     8 To the extent that we must also interpret ETZ Ord.
§ 18.1716, we do so under the same rules as when we interpret a
statute.   See Stoker v. Milwaukee Cty., 2014 WI 130, ¶17, 359
Wis. 2d 347,   857 N.W.2d 102    ("The   rules    for   statutory
interpretation apply to our interpretation of an ordinance.").

                                    9
                                                                     No.    2018AP283



       ¶15        Statutory certiorari review is limited to, among other

considerations, whether the Board "proceeded on a correct theory

of law."9           State ex rel. Ziervogel v. Washington Cty. Bd. of

Adjustment, 2004 WI 23, ¶14, 269 Wis. 2d 549, 676 N.W.2d 401. This

is also a question of law that we review de novo.                   Id.     "A board

proceeds under a correct theory of law when it relies on the

applicable ordinances . . . and applies them properly."                       Edward

Kraemer & Sons v. Sauk Cty. Bd. of Adjustment, 183 Wis. 2d 1, 8-

9, 515 N.W.2d 256 (1994).

                                   III.   ANALYSIS

       ¶16        Moreschi urges us to hold that the triggering event for

certiorari review occurred either immediately after the Board

orally voted at the May 23, 2017 hearing or when she received the

Board's draft minutes of that hearing on June 28, 2017. She claims

that       Wis.    Stat.   § 62.23(7)(e)3.     and    ETZ   Ord.   § 18.1716(C)(2)

support       her     position    because      they    require     the     Board   to

"immediately" file its minutes "showing the vote of each member

upon each question."10           She points to ETZ Ord. § 18.1716(H), which



       The other considerations, which are not at issue in this
       9

case, are whether the Board kept within its jurisdiction, whether
its action was arbitrary or unreasonable, and whether its decision
is reasonably based on the evidence. State ex rel. Ziervogel v.
Washington Cty. Bd. of Adjustment, 2004 WI 23, ¶14, 269
Wis. 2d 549, 676 N.W.2d 401.
       10   Wisconsin Stat. § 62.23(7)(e)3. provides, in relevant part:

       The board shall keep minutes of its proceedings, showing
       the vote of each member upon each question, or, if absent
       or failing to vote, indicating such fact, and shall keep
       records of its examinations and other official actions,
                                          10
                                                                No.   2018AP283



requires the Board's minutes to indicate that the Board found

beyond a reasonable doubt that all variance requirements were

present.11     Moreschi further relies upon ETZ Ord. § 18.1716(J),

which     states   that   the   Board   "shall   decide   all   appeals    and

applications within thirty (30) days after the final hearing and

shall transmit a signed copy of the Board's decision to the

appellant or applicant."         Moreschi also asserts that the Board

violated her due process rights by "supplementing" the certiorari

record with the approved minutes and the Determination Form after

she had filed her certiorari petition.            Lastly, she claims that

the Board proceeded under an incorrect theory of law because the

draft minutes do not contain the findings of fact necessary to

grant a variance under ETZ Ord. § 18.1716(H).




     all of which shall be immediately filed in the office of
     the board and shall be a public record.

ETZ Ord. § 18.1716(C)(2) reads as follows:

     Minutes of the proceedings and a record of all actions
     shall be kept by the secretary, or other designated
     person, showing the vote of each member upon each
     question, the reasons for the Board's determination, and
     its findings of facts.        These records shall be
     immediately filed in the office of the Board and shall
     be a public record.
     11   The text of ETZ Ord. § 18.1716(H) is as follows:

     No variance to the provisions of this Ordinance shall be
     granted by the Board unless it finds beyond a reasonable
     doubt that all of the following facts and conditions
     exist and so indicates such in the minutes of its
     proceedings.

                                        11
                                                              No.    2018AP283



     ¶17   The Board counters that certiorari review was triggered

on the date the Board filed the Determination Form and the approved

minutes of the May 23 hearing.        The Board issued both documents at

its July 31 meeting and it submitted the certiorari record to the

circuit court the next day.           Therefore, the Board argues, both

documents were properly included as part of the certiorari record.

The Board further claims that it made its decision under the

correct theory of law because both the Determination Form and the

approved minutes reflect all findings of fact and legal conclusions

required under Wis. Stat. § 62.23(7)(e) and ETZ Ord. § 18.1716(H).

     ¶18   We   agree    with   the    Board   that   the   filing   of   the

Determination Form was the triggering event for Moreschi's right

to certiorari review.       Accordingly, we conclude that Moreschi's

due process rights were not violated by the Board's inclusion of

the Determination Form and the approved minutes in the certiorari

record.    We also decide that the Board applied the correct theory

of law in its decision to grant the Edwardses a variance as

reflected in the Determination Form.

                 A.     The Certiorari-Triggering Event

     ¶19   Moreschi's appeal turns on our interpretation of Wis.

Stat. § 62.23(7)(e)10.,12 which allows any person "aggrieved by any

decision of the board of appeals" to commence an action seeking

certiorari review "within 30 days after the filing of the decision

     12We do not address Moreschi's arguments that rely on the ETZ
Ordinances because that reliance is misplaced. Nothing in those
ordinances affects the criteria for triggering certiorari review
under Wis. Stat. § 62.23(7)(e)10. and our interpretation of that
statute fully resolves the certiorari-triggering question.

                                      12
                                                                     No.    2018AP283



in the office of the board of appeals."                   Specifically, we must

determine what constitutes the filing of the Board's decision for

purposes of certiorari review.

     ¶20       We first observe that the "filing of the decision" must

mean something more than the Board's oral decision to grant the

Edwardses a variance.13          We must give effect to every word of Wis.

Stat. § 62.23(7)(e)10. and the statutory text makes clear that

certiorari review is triggered by the filing of the decision, not

the decision itself.            See State v. Matasek, 2014 WI 27, ¶¶17-19,

353 Wis. 2d 601, 846 N.W.2d 811.               Focusing on the statutory text,

our next step is to define "filing."

     ¶21       Wisconsin Stat. § 62.23 contains no special or technical

definition of "filing."           Absent a technical definition, we turn to

the dictionary definition of "filing" for its common and accepted

meaning. See Kalal, 271 Wis. 2d 633, ¶53 (explaining that a word's

ordinary       meaning     is    "ascertainable      by   reference        to   [its]

dictionary definition").            The common dictionary definitions of

"filing" suggest that only tangible things may be filed.                          See
Filing, Black's Law Dictionary (11th ed. 2019) ("submitting or

lodging    a    document    with    a    court   clerk    or   record   custodian"

(emphasis       added));    File,       Webster's   Third      New   International

     13We have previously held that a board may render its decision
either orally or in writing. See Lamar Cent. Outdoor, Inc. v. Bd.
of Zoning Appeals, 2005 WI 117, ¶¶31-35, 284 Wis. 2d 1, 700
N.W.2d 87.   Here, the Board decided to grant the Edwardses'
variance at the May 23 hearing when, after gathering evidence, it
voted on the Edwardses' variance request. See Decision, Black's
Law Dictionary (11th ed. 2019) (defining "decision" as a
"determination after consideration of the facts and law.").

                                          13
                                                           No.   2018AP283



Dictionary of the English Language 849 (2002) ("to deliver (as a

legal paper or instrument) . . . to the proper officer" (emphasis

added)).   Therefore, the "filing of the decision in the office of

the Board" must be the delivery of a document to the Board's office

that states the Board's decision.

     ¶22   The parties present three possibilities for what may

constitute the filing of the Board's decision:         the Board's oral

vote, the minutes of the May 23 hearing (draft or approved), and

the Determination Form.      Given the above definition of "filing,"

the Board's oral vote cannot be the filing of its decision.         It is

neither a tangible thing nor a document.           The oral vote simply

cannot be filed.

     ¶23   As for the minutes, they are a tangible document, but

the language of the surrounding statutory provisions suggests that

they are something different than the filing of the decision.         See

United States v. Sahm, 2019 WI 64, ¶13, 387 Wis. 2d 259, 928

N.W.2d 545 ("Evaluation of the context of a statute is part of a

plain-meaning analysis and includes review of the language of
'surrounding or closely-related statutes.'") (quoting Kalal, 271

Wis. 2d 633, ¶46).      Under Wis. Stat. § 62.23(7)(e)(3)., the Board

is required to "keep minutes of its proceedings, showing the vote

of each member upon each question" and to file those minutes in

its office.   But § 62.23(7)(e)10. states that certiorari review is

triggered by the filing of the Board's decision, not its minutes.

In order to give meaning to every word in the statute, filing the
minutes and filing the decision must refer to separate actions and

separate   documents.      See   Matasek,   353   Wis. 2d 601,   ¶¶17-19.
                                    14
                                                                         No.     2018AP283



Reading § 62.23(7)(e)10. to allow the filing of the minutes to

trigger     certiorari    review      would    impermissibly       strip        the    word

"decision" of any independent meaning.               See id., ¶18.             Therefore,

the filing of the minutes does not trigger certiorari review.

      ¶24    All of which leads us to the conclusion that the filing

of the Determination Form is the filing of the Board's decision.

The Determination Form checks all the requisite boxes for a filing

of the decision:       it is a tangible document, it states the Board's

decision, it was filed in the Board's office, and it is a separate

document from the Board's minutes.             Therefore, Moreschi's right to

certiorari     review    was    triggered      on   July   31,     2017,        when    the

Determination Form was filed in the office of the Board.

                                 B.    Due Process

      ¶25    Because     Moreschi's      certiorari-review         right        was     not

triggered until the Board filed the Determination Form, there is

no merit to her claim that she was denied due process by the

inclusion of the Determination Form or the approved minutes in the

certiorari record.        As the court of appeals explained, Moreschi's
premature filing of her certiorari action did not preclude the

Board from reducing its decision to writing so that the decision

could be filed as required by law.             Nor did Moreschi's early filing

cut off the Board's process for finalizing and approving its

meeting minutes.        Indeed, as Moreschi points out, the certiorari

record    must   contain       the    "official     history   of    [the        Board's]

proceedings."     See State ex rel. Augusta v. Losby, 115 Wis. 57,
59, 90 N.W. 188 (1902).          Moreschi, however, provides no authority

for   the    proposition       that    prematurely     filing      for     a     writ   of
                                          15
                                                                    No.    2018AP283



certiorari   precludes        the   Board      from   developing    its   official

history in accordance with its standard procedures.                  And nothing

in the record indicates the Board deviated from those procedures

when it issued the Determination Form and the approved minutes at

its next meeting.

      ¶26   We    also    reject         Moreschi's      argument        that   the

Determination Form constituted a "new decision."                     The Board's

decision was to grant the Edwardses a variance; that decision

remains unchanged in the Determination Form.                 The Determination

Form simply reduced the Board's decision to writing so that the

decision could be filed as required by Wis. Stat. § 62.23(7)(e)10.

Thus, both the Determination Form and the approved minutes are

properly part of the certiorari record and Moreschi's due process

claim is without merit.

                         C.    Correct Theory of Law

      ¶27   Finally, we conclude that the Board reached its decision

under the correct theory of law.               "A board proceeds on a correct

theory of law when it relies on the applicable ordinances . . . and
applies them correctly." Edward Kraemer & Sons, 183 Wis. 2d 1, 8-

9 (emphasis added).      ETZ Ord. § 18.1716(H) provides that the Board

"shall grant no variance" unless it finds "beyond a reasonable

doubt" that five conditions are satisfied.                In the Determination

Form, the Board recounted the relevant facts, applied those facts,

and   concluded   that    each      of   the   five   conditions    in    ETZ   Ord.

§ 18.1716(H) were satisfied beyond a reasonable doubt.                    Thus, the
Board relied on the correct ordinance and applied that ordinance


                                          16
                                                                     No.    2018AP283



correctly.14      The Board therefore proceeded under the correct

theory of law.      See id. at 8-9.

                               IV.     CONCLUSION

      ¶28    We   conclude     that    an    aggrieved     party's         right   to

certiorari review under Wis. Stat. § 62.23(7)(e)10. is triggered

when a written copy of a zoning board of appeals' decision is filed

in the office of the board.          Moreschi's right to certiorari review

was   therefore     triggered     on    July      31,   2017,   the        date    the

Determination Form was filed.           Accordingly, Moreschi suffered no

due process violation when the Determination Form and approved

minutes were included in the certiorari record. Finally, we decide

that the Board acted under the correct theory of law because its

explanation in the Determination Form satisfies the requirements

of ETZ Ord. § 18.1716.

      By    the   Court.—The   decision      of   the   court   of     appeals     is

affirmed.




       Although the Board did not discuss each condition on the
      14

record at the May 23, 2017 hearing, the record makes clear that
the Board did not reach its decision until it heard presentations
from both parties regarding each condition required under ETZ Ord.
§ 18.1716(H) as well as the appropriate burden of proof. We cannot
say, after reviewing the "whole record," that the Board's decision
was not "reasonable based on the evidence before it."          See
AllEnergy Corp. v. Trempealeau Cnty. Evn't & Land Use Comm'n, 2017
WI 52, ¶89, 375 Wis. 2d 329, 895 N.W.2d 368. Therefore, we must
uphold the Board's decision. See Ziervogel, 269 Wis. 2d 549, ¶13.

                                        17
                                                                    No.    2018AP283.akz

       ¶29   ANNETTE KINGSLAND ZIEGLER, J.                 (concurring).       I agree

with the majority opinion's conclusions in this case and its

analyses     of     Moreschi's      due    process        and   certiorari      review

challenges.        However, I do not join the majority's analysis of

Wis.     Stat.     § 62.23(7)(e)10.        in    full     because     the     majority

inexplicably concludes that minutes of a board's meeting may never

serve as a triggering event under § 62.23(7)(e)10.                        As I explain

below, a board's minutes may also meet the statutory prerequisites

for certiorari review.         While I write separately as to the proper

interpretation of § 62.23(7)(e)10., I reach the same conclusion as

the    majority——the      filing     of    the   Determination        Form     is   the

triggering event in this case. As a result, I respectfully concur,

and I join all of the majority opinion except ¶¶23-24.

                                    I.    ANALYSIS

                   A.   Filing an Oral Decision and Minutes

       ¶30   While I agree with the majority that the Determination

Form is the triggering event in this case, I disagree with its

broad statements about a board's minutes.                       As such, I write

separately to demonstrate that the minutes can serve as a filed

decision for purposes of Wis. Stat. § 62.23(7)(e)10.

       ¶31   A board's oral vote alone cannot serve as the triggering

event.       Cf.    Helmrick   v.    Helmrick,       95    Wis. 2d 554,      556,   291

N.W.2d 582 (Ct. App. 1980) (denying appeal from an oral ruling of

a circuit court).        However, if that oral vote is reduced to writing

and filed in the office of the board, then it is sufficient to

serve as a triggering event under Wis. Stat. § 62.23(7)(e)10.                        As

required by statute, the minutes of a board must "show[] the vote
of each member upon each question."               § 62.23(7)(e)3.           That means

                                           1
                                                       No.   2018AP283.akz

that the statute requires that any oral votes of a board be reduced

to writing in the minutes. Accordingly, if those minutes are filed

in the office of the board, then they can sufficiently serve as

the triggering event under § 62.23(7)(e)10.

     ¶32   This is consistent with how we treat appeals of oral

orders of circuit courts.   See Wis. Stat. § 808.03(1).       This court

has long recognized "that oral orders, although effective as soon

as they are announced, must nevertheless be reduced to writing

before an appellate court may have jurisdiction to review them."

State v. Malone, 136 Wis. 2d 250, 257, 401 N.W.2d 563 (1987).

Those oral orders, reduced to writing, must then be "filed in the

office of the clerk of court."     Wis. Stat. § 807.11(2).         Once an

oral order is "filed in the office of the clerk of court," the

order is entered and appealable. § 808.03(1).         Appeals of final

orders are similar to certiorari review of a board's decision

because they both seek relief from a decision.      Compare Wis. Stat.

§ 808.03(1) ("[A] final order of a circuit court may be appealed

as a matter of right to the court of appeals unless otherwise

expressly provided by law.") with Wis. Stat. § 62.23(7)(e)10.

("Any person . . . aggrieved by any decision of the board of

appeals . . . may . . . commence     an   action   seeking   the    remedy

available by certiorari.").    Accordingly, like an appeal of an

oral order of a circuit court, an oral vote of a board, reduced to

writing in the minutes and filed in the office of the board, can

serve as the triggering event for § 62.23(7)(e)10.

     ¶33   The majority disagrees and states that, "[i]n order to

give meaning to every word in the statute, filing the minutes and
filing the decision must refer to separate actions and separate

                                 2
                                                              No.   2018AP283.akz

documents."     Majority op., ¶23.         While it is true that the filing

of minutes and the filing of a decision can be separate actions

and separate documents, they can occur simultaneously in the filing

of the same document in the office of the board.1                   The board,

regardless of whether a vote is taken at a meeting, must still

file the minutes. Wis. Stat. § 62.23(7)(e)3. Similarly, the board

can, as it did here with the Determination Form, file a decision

in the office of the board without any minutes.              Thus, the filing

of minutes and the filing of a decision are clearly separate

actions.     Notwithstanding the fact that they are separate actions,

the filing of the minutes can serve as the filing of the decision

if   the    minutes   contain   "the   vote    of   each   member    upon   each

question."     § 62.23(7)(e)3.

      ¶34    The majority claims that "allow[ing] the filing of the

minutes to trigger certiorari review would impermissibly strip the

word 'decision' of any independent meaning."               Majority op., ¶23.

The majority is incorrect.         There will be occasions where the

minutes do not contain a decision——for example, if a board defers


      1This conclusion is consistent with the language of the
statute. The only time the phrase "in the office of the board"
appears in the statute is in reference to the filing of the minutes
and the filing of a decision. Compare Wis. Stat. § 62.23(7)(e)3.
("all of which shall be immediately filed in the office of the
board . . . ." (emphasis added)) with § 62.23(7)(e)10. ("after the
filing of the decision [of the board] in the office of the board
of appeals . . . ." (emphasis added)).         Reading these two
provisions together, the legislature used the exact same phrase
indicating   that   these   two  separate   actions   could   occur
simultaneously. If the majority's position stands, it would render
these two provisions in conflict, contrary to our duty to construe
statutes harmoniously. See State v. Hemp, 2014 WI 129, ¶29, 359
Wis. 2d 320, 856 N.W.2d 811 (applying the harmonious reading
canon).

                                       3
                                                                    No.    2018AP283.akz

voting on the matter to a later meeting.                  Similarly, there will be

occasions where a board issues a decision outside of a meeting——

as the Board did in this case with the Determination Form.                           As

such, allowing the minutes to serve as the triggering event does

not strip "decision" of any independent meaning.

       ¶35       Therefore, under the plain text of the statute, minutes

of a board's meeting can serve as a triggering event for Wis. Stat.

§ 62.23(7)(e)10.,         if     the    minutes      meet     the   two      statutory

prerequisites:         a decision and that decision is filed in the office

of the board.

                         B.    The Triggering Event Here

       ¶36       While I disagree with majority's analysis of Wis. Stat.

§ 62.23(7)(e)10.,         I     agree      with     the     conclusion      that    the

Determination Form serves as the triggering event in this case.

The parties argue about which of three actions may serve as the

triggering event in this case: the oral vote at the May 23 meeting,

the draft minutes of the May 23 meeting, or the Determination Form

with       the    approved     minutes.2          Applying    the   two      statutory

prerequisites, only the Determination Form with approved minutes

may serve as the triggering event for § 62.23(7)(e)10.

       ¶37       Neither the oral vote at the May 23 meeting nor the draft

minutes of the May 23 meeting may serve as the triggering event

under Wis. Stat. § 62.23(7)(e)10.                 As I explained above, the oral

vote alone cannot serve as the triggering event.                          The majority

correctly points out that an oral vote "is neither a tangible thing

nor a document" that can be filed.                 Majority op., ¶22.         However,

       Because the Determination Form and the approved minutes were
       2

filed simultaneously, I refer to them as one collective document.

                                            4
                                                       No.   2018AP283.akz

Moreschi argues that the board's draft minutes that she received

on June 28, 2017, are the triggering event in this case.           Despite

my conclusion above that minutes may serve as the triggering event,

Moreschi failed to show that such minutes were filed in the office

of the board.   She argues that because the board was required to

file the minutes under § 62.23(7)(e)3. and Village of Williams Bay

Extraterritorial   Zoning     Ordinance   § 18.1716(C)(2),   the     draft

minutes must serve as the triggering event.       While the filing of

the minutes could normally serve as the triggering event, nothing

in the record supports the conclusion that the draft minutes were

actually filed in the office of the board, as the statute requires.

As such, the draft minutes of the May 23 meeting cannot serve as

the triggering event for certiorari review under § 62.23(7)(e)10.3

     ¶38   Thus, in this case, the triggering event must be the

Determination   Form   with    the   approved   minutes.      Both     the

Determination Form and the approved minutes contain the board's

decision to grant the Edwards' variance request, satisfying the

first statutory prerequisite.        As the board acknowledges, these

documents were filed in the office of the board on July 31, 2017,

satisfying the second statutory prerequisite.        Accordingly, the

Determination Form with the approved minutes meet the two statutory

prerequisites of Wis. Stat. § 62.23(7)(e)10. and serve as the

triggering event in this case.

                            II.   CONCLUSION


     3 If Moreschi wished to compel the board to file the minutes,
she could have filed an action in mandamus in the circuit court to
compel the board to file the minutes. See State ex. rel. Milwaukee
Cnty. Pers. Rev. Bd. v. Clarke, 2006 WI App 186, ¶40, 296
Wis. 2d 210, 723 N.W.2d 141.

                                     5
                                                          No.   2018AP283.akz

       ¶39   I agree with the majority opinion's conclusions in this

case and its analyses of Moreschi's due process and certiorari

review challenges.      But I do not join the majority's analysis of

Wis.    Stat.    § 62.23(7)(e)10.   in   full   because     the    majority

inexplicably concludes that minutes of a board's meeting cannot

serve as a triggering event under § 62.23(7)(e)10., even though

the minutes can meet the statutory prerequisites for certiorari

review.      While I write separately as to the proper interpretation

of § 62.23(7)(e)10., I reach the same conclusion as the majority—

—the filing of the Determination Form is the triggering event in

this case.      As a result, I respectfully concur, and I join all of

the majority opinion except ¶¶23-24.

       ¶40   For the foregoing reasons, I respectfully concur.

       ¶41   I am authorized to state that Chief Justice PATIENCE

DRAKE ROGGENSACK joins this concurrence.




                                    6
                                                    No.   2018AP283.rgb


     ¶42    REBECCA GRASSL BRADLEY, J.    (dissenting).    The Board

violated its own governing ordinance and then altered its minutes,

adding findings that were never made during the hearing.           The

majority overlooks these unlawful and improper acts.1       I cannot.

I respectfully dissent.

                                  I

     ¶43    The Village of Williams Bay enacted Ordinance § 18.1700,

the "Extraterritorial Zoning Ordinance for the Village of Williams

Bay."2     Section 18.1701C details the "INTENT" of the ordinance,

which, as material, provides:

         It is the general intent of this ETZ Ordinance to regulate
         and restrict the use of all structures, lands, and
         waters; . . . and regulate and restrict size and location
         of all structures so as to; lessen congestion . . .; secure
         safety from fire, flooding, panic, and other dangers;
         provide adequate light, air sanitation and drainage;
         prevent     overcrowding;     avoid     undue    population
         concentration; protect property values; further the
         appropriate use of land and conservation of natural
         resources[.]
The ordinance then sets forth all the rules for each zoning

district based on the classification of property.     As applicable
to the Edwardses' property, the ordinance requires a Single-Family

Residence to be placed at a "[m]inimum 25 feet" from the rear

property line and at a "[m]inimum 15 feet" from the side property

line.    Ord. § 18.1703M(D).



     1 I use the term "majority" to refer collectively to the lead
and concurring opinions.
     2 Williams Bay Ordinance § 18.1700 may be viewed at
https://www.williamsbay.org/#ordinances (last accessed on Nov. 23,
2020) (all caps omitted).

                                  1
                                                             No.    2018AP283.rgb


     ¶44      The ordinance created the "Zoning Board of Appeals for

each Extraterritorial Zoning District" for the "purpose of hearing

appeals and applications and for granting variances[.]"                      Ord.

§ 18.1716(A).      This section also establishes the rules the Zoning

Board must follow and directs that the Zoning Board's minutes

"shall   be    kept"   "showing   the   vote   of   each   member    upon    each

question, the reasons for the Board's determination, and its

findings of facts." Ord. § 18.1716(C)(2). The ordinance prohibits

the Zoning Board from granting a variance "unless it finds beyond

a reasonable doubt that all of the following facts and conditions

exist and so indicates in the minutes of its proceedings."                    As

pertinent to the variance sought by the Edwardses, Ordinance

§ 18.1716(H) provides:3



     3 Ordinance § 18.1716(H) contains a sixth factor in subsection
(F) applicable only to C-4 ETZ Districts, the purpose of which "is
to preserve, protect, and enhance the lakes, streams, and wetland
areas in the ETZ Zoning District." Ordinance § 18.1703J. That
factor provides:

     (F)      Additional Requirements in C-4 ETZ Districts:             No
              variance shall be granted where:

              (A) Filling and development contrary to the purpose
              and intent of the C-4 ETZ District would result.

              (B) A change in the boundaries of the C-4 ETZ
              District would result.

              (C) A lower degree of flood protection that a point
              two (2) feet above the 100-year recurrence interval
              flood for the particular area would result.


              (D) Any action contrary to the provisions of
              Chapter NR-116 of the Wisconsin Administrative Code
              would result.

                                        2
                                                   No.   2018AP283.rgb

     No variance to the provisions of this Ordinance shall be
     granted by the Board unless it finds beyond a reasonable
     doubt that all of the following facts and conditions
     exist and so indicates such in the minutes of its
     proceedings.

     (A)   Preservation of Intent:     No variance shall be
           granted that is not consistent with the purpose and
           intent of the regulations for the district in which
           the development is located. No variance shall have
           the effect of permitting a use in any district that
           is not a stated permitted use, accessory use, or
           conditional use in that particular district.

     (B)   Exceptional    Circumstances:   There    must    be
           exceptional,     extraordinary,      or     unusual
           circumstances or conditions applying to the lot or
           parcel, structure, use, or intended use that do not
           apply generally to other properties of uses in the
           same district, and the granting of the variance
           should not be of so general or recurrent nature as
           to suggest that this Ordinance should be changed.

     (C)   Economic Hardship and Self-Imposed Hardship Not
           Grounds for Variance: No variance shall be granted
           solely on the basis of economic gain or loss. Self-
           imposed hardships shall not be considered as
           grounds for the granting of a variance.

     (D)   Preservation of Property Rights: The variance must
           be necessary for the preservation and enjoyment of
           substantial property rights possessed by other
           properties in the same district and same vicinity.

     (E)   Absence of Detriment: No variance shall be granted
           that will create substantial detriment to adjacent
           property or that will materially impair or be
           contrary to the purpose and spirit of this
           Ordinance or the public interest.
(Emphasis added.)

     ¶45   The record contains the transcript of the Zoning Board's

May 23, 2017 hearing.   It is undisputed that during the hearing no



None of the parties claim that the Edwardses' property is located
in a C-4 ETZ Lowland Reserve Conservation District.

                                 3
                                                                  No.    2018AP283.rgb


member of the Board expressed any finding "beyond a reasonable

doubt" nor addressed the five findings required by the ordinance.

The transcript reveals exactly what occurred:

       The Edwardses' attorney explained they wanted a variance

        due to the 12 percent slope of their lot; because of the

        slope, the septic system needed to be in a certain spot,

        limiting where the home could be built.

       Board   Chairman     Richard    Tuma   asked        if    there    were    any

        questions.

       Board member Vernon Choyce asked whether the septic could

        be a mound system instead; Mr. Edwards answered they were

        told the preferred system for sanitation was "in ground."

       Several      neighbors    stated   they      were    in    favor     of    the

        variance.

       Moreschi's     attorney    relayed     the    history       of    the   case,

        outlined the legal requirements the Edwardses needed to

        prove to secure the variance, and discussed with the Board

        whether the file was missing paperwork upon which the Town

        of Linn Plan Commission had conditioned its approval.

       Board member Robert Winter asked Moreschi's attorney what

        he meant when he said granting a variance would be "against

        the   law"    and   counsel    explained     the     variance      would   be

        against the law unless the Board would find that the five

        ordinance factors were proven beyond a reasonable doubt.

       There was some discussion about the packet of documents

        Moreschi provided to the Board at the last minute, whether
        the ordinance reflecting the five factors was contained

                                       4
                                                              No.    2018AP283.rgb


    within   the   packet,      whether    the    Town   of    Linn     actually

    approved or merely recommended a variance and whether it

    did so without actually receiving the proper documentation.

   Moreschi    spoke     at    length    about    why   she        opposed   the

    variance.

   Several other people spoke in opposition to granting the

    variance.

   The Edwardses' lawyer responded to some of the comments

    opposing the variance, argued that the five factors were

    satisfied, and addressed the burden of proof.

   Mr. Edwards spoke, expressing it was not his intent to

    cause    dissension    in    the     community   and      discussing      his

    investment in building his home.

   Two more people spoke generally about the neighborhood and

    the changes happening there.

   Moreschi told the Board that Mr. Edwards said he needed a

    variance in order to preserve the old trees, but since his

    trees had died, the space available on his lot had changed.

   Moreschi's attorney apologized for not providing the packet

    of information to the Board earlier, explaining the timing

    was connected to the public notice date for the hearing.

   An individual suggested the Board hold off on issuing a

    decision until it could ask the Town of Linn to determine

    whether it had in fact received the information upon which

    it had conditioned its approval.

   Board member Choyce asked the Building Inspector about the
    Inspector's letter referring to the 12 percent slope in

                                   5
                                                      No.     2018AP283.rgb


         which he "said the remaining four items do not apply."

         Choyce explained he did not "know what the remaining four

         items are."   The building inspector responded that he would

         "strike that last sentence" in his letter.4

        Chairman Tuma then attempted to call for a vote on the

         variance request, but Board member Winter asked if there

         could be "some discussion first[.]"     Winter then mentioned

         he lives in the Town of Linn——in the same subdivision

         involved——and how the area is changing, "[s]o what we do

         today might have a lot of impact upon what's gonna happen

         in the future."

        Board member Mike O'Brien said it seems like the Board

         keeps trying to move forward with a decision on this but

         keeps discussing the same topics.

        Board member Choyce said "the only thing that I see is the

         exceptional circumstances."      He said that he has built

         homes in that subdivision and suggested using a mound

         system   would   make   everything   work:   "I've     built   in

         Knollwood and put a house on a lot that had a significant

         slope for a client, we were able to make everything work

         and inclusive of the septic system by doing mounds.            So

         everybody's talked about holding tanks and regular septic

         systems, but I haven't heard a soul talk about a mound



     4 This discussion during the hearing appears to relate to the
Building Inspector's letter discussing conditions on the lot that
may provide a topographical basis to satisfy the exceptional
circumstances requirement for the variance. This does not refer
to the five ordinance factors.

                                    6
                                                               No.       2018AP283.rgb


         system,    so   I'm   not   certain     I    see    that        there's   an

         exceptional circumstance that the home, uh, be approved."

         Choyce expressed not knowing how to deal with the fact that

         the variance request came so late——after the foundation

         had already been put in:      "I would've thought this would've

         all been done ahead of time.          Um, but I'm not sure how to

         get around that."

        Chairman    Tuma   then   immediately       asked   for     a    motion   to

         approve, which Winter made, and Tuma seconded.                    Then Tuma

         said:     "All those in favor, signify by saying 'aye,'" and

         all four Board members simultaneously said "aye."

     ¶46    Aside    from   Choyce's   concern       about    the        exceptional

circumstance factor, none of the Zoning Board's four members

discussed or even mentioned any of the five required ordinance

factors.    Additionally, not a single Board member acknowledged the

burden of proof each member was required to apply.                   Although the

lawyers presented argument on the five ordinance factors as well

as the burden of proof, the Board members simply voted "aye" as a

group to granting the variance, without discussing or mentioning

the required findings and without stating that each had been proven

beyond a reasonable doubt.         The original minutes from the May 23,

2017 meeting, which were sent to Moreschi on June 28, 2017,

provided:

     Consider Variance

     Williams and Susan Edwards, W4247 Indian Drive, Lake
     Geneva, WI 53147 (Linn Township), Tax Key ICI-160

     The petitioner is requesting a variance to zoning code
     section 18.1703M(D) to allow a rear yard setback of 18'

                                       7
                                                                  No.   2018AP283.rgb

     (25' required) and a side yard setback of 6' (15'
     required).

     Board of Appeals Decision: The Village of Williams Bay
     Extraterritorial Zoning Board of Appeals, during the
     meeting of March 23, 2017 for the petition of Williams
     and Susan Edwards requesting a variance to the zoning
     code section 18.1703M(D) to allow a rear yard setback of
     18' (25' required) and a side yard setback of 6' (15'
     required). Robert Winter moved to APPROVE the request.
     Richard Tuma seconded the motion. A vote was taken and
     carried unanimously by those present. 4 – AYE (Richard
     Tuma, Vernon Choyce, Mike O'Brien, Robert Winter), 0 –
     NAY. The request was APPROVED.

     Board of Appeals Findings:

     The Village of Williams Bay Extraterritorial Zoning
     Board of Appeals felt that there was a lack of detriment
     and allowed the variance.
     ¶47   After   Moreschi      filed       her    certiorari    action    in   the

circuit court seeking reversal because the Zoning Board did not

make the required findings at the hearing (beyond a reasonable

doubt or otherwise), someone on the Zoning Board's behalf rewrote

the minutes and prepared a written Determination form.                    These new

minutes,   which   the   Board    calls       the    "official"    or   "approved"

minutes, were released on August 1, 2017, 70 days after the Board's

oral decision:

     Consider Variance

     Williams and Susan Edwards, W4247 Indian Drive, Lake
     Geneva, WI 53147 (Linn Township), Tax Key ICI-160

     The petitioner is requesting a variance to zoning code
     section 18.1703M(D) to allow a rear yard setback of 18'
     (25' required) and a side yard setback of 6' (15'
     required).

     Board of Appeals Decision: A motion was made by Robert
     Winter to approve the variance requested by William and
     Susan Edwards to zoning code section 18.1703M(D) to
     allow a rear yard setback of 18' and north side lot set

                                         8
                                                  No.   2018AP283.rgb

    back of 6'. The motion was seconded by Richard Tuma. A
    vote was taken and the motion carried unanimously. 4 -
    Aye (Richard Tuma, Vernon Choice, Mike O'Brien, Robert
    Winter), 0- Nay. The variance was granted.

    Board of Appeals Findings: The Village of Williams Bay
    Extraterritorial   Zoning   Board   of  Appeals   having
    considered all of the testimony and evidence presented
    at the hearing found beyond a reasonable doubt that all
    of the facts and conditions set forth in ETZ Zoning
    Ordinance Sec. 18.1716(H) exist in favor of granting the
    requested variance. The Board reviewed the application
    for variance and attached documents; letter from Town of
    Linn approving the variance; letters from citizens in
    favor and opposed to the variance; documents presented
    by Attorney Thompson; along with other documents
    presented at the hearing. The Board heard testimony from
    Mr. Edwards and his attorney, Mara Spring re: why the
    variance was necessary. The Board heard testimony from
    citizens in favor and opposed to the variance, including
    Attorney Thompson on behalf of Ms. Moreschi.
    ¶48   The four members of the Board who were present at the

May 23, 2017 hearing subsequently signed and issued a written

decision, titled "Determination Form" and dated July 31, 2017.

The Determination Form explicitly references all five ordinance

factors and the proper burden of proof:

    The Village of Williams Bay Extraterritorial Zoning
    Board of Appeals having considered all of the testimony
    and evidence presented at the hearing finds beyond a
    reasonable doubt that all of the facts and conditions
    set forth in ETZ Zoning Ordinance Sec. 18.1716(H) exist
    in favor of granting the requested variance. The Board
    reviewed the application for variance and attached
    documents; letter from Town of Linn approving the
    variance; letters from citizens in favor and opposed to
    the variance; documents presented by Attorney Thompson;
    along with other documents presented at the hearing. The
    Board heard testimony from Mr. Edwards and his attorney,
    Mara Spring re: why the variance was necessary. The Board
    heard testimony from citizens in favor and opposed to
    the variance, including Attorney Thompson on behalf of
    Ms. Moreschi. The Board reviewed the Affidavit of the
    Walworth County Sanitarian. The Affidavit of the
    Sanitarian does not dispute the Edwards representations
                                9
                                                    No.   2018AP283.rgb

     re: the location of the septic system on their property.
     The affidavit indicates some possibilities re: other
     septic alternatives, but does not state that any of these
     alternatives can definitely be applied on the Edwards
     property. The Board found beyond a reasonable doubt
     that: (1) the requested variance is consistent with the
     purpose and content of the regulations for the district
     and a permitted use - a single family residence; (2)
     exceptional circumstances exist re: the location of the
     septic system on the lot and a 12% slope on the lot
     justifying the requested variance; (3) economic hardship
     is not the basis for granting the variance; (4) the
     variance is necessary to preserve the property rights
     and enjoyment of the property by the owner who looks to
     build a single family home on the property that is
     consistent with other homes in the district; and (5) the
     variance will not create a substantial detriment to the
     adjacent properties because the new home will be set
     back further from the property lines than the pre-
     existing home.
While the Board may control the drafting of the minutes, it cannot

control the past; it is what it was and not what the Board says.

                                II

     ¶49   In reviewing the Zoning Board's decision, this court's

review is limited to determining:

     (1) whether the board kept within its jurisdiction; (2)
     whether it proceeded on a correct theory of law; (3)
     whether its action was arbitrary, oppressive, or
     unreasonable and represented its will and not its
     judgment; and (4) whether the board might reasonably
     make the order or determination in question based on the
     evidence.
State ex rel. Ziervogel v. Washington Cnty. Bd. of Adjustment,

2004 WI 23, ¶14, 269 Wis. 2d 549, 676 N.W.2d 401.

     ¶50   The Zoning Board failed to proceed on a correct theory

of law in considering the Edwardses' variance request.      The Board

violated its own ordinance, which required it to make five findings
beyond a reasonable doubt and on the record at the hearing before

it had the authority to grant a variance.    The transcript of the
                               10
                                                       No.   2018AP283.rgb


May 23, 2017, hearing reflects that the Board neither discussed

nor made findings on the ordinance's five factors.       Chairman Tuma

let everyone who wanted to make a statement speak, and then he

immediately called for a vote.         Board member Winter asked for

discussion time.   During that discussion, Board member Choyce said

he had not seen evidence of exceptional circumstances, but did not

know what to do about that since the home's foundation had already

been completed.    Without any discussion of the five factors or any

mention by any Board member of the burden of proof, a vote was

taken and the variance was granted.

     ¶51   The ordinance governing the Board required it to deny

any variance unless it (1) finds that five facts and conditions

exist beyond a reasonable doubt; and (2) "so indicates such in the

minutes of its proceedings."    Ord. § 18.1716(H).     In other words,

the ordinance required the Board members to make findings beyond

a reasonable doubt that "all of" the five "facts and conditions"

are present before granting any variance.         In violation of the

ordinance, the Board instead granted the variance with no mention

of the five factors, which are:        (1) preservation of intent; (2)

exceptional circumstances; (3) economic hardship cannot be the

sole basis for the variance, nor can self-imposed hardship be

considered as grounds for granting a variance; (4) preservation of

property rights; and (5) absence of detriment.      If the Board makes

those five findings at the hearing, they must be noted in the

minutes.   More importantly, if the Board neglects to make any of

these findings at the hearing, logically they cannot be indicated



                                  11
                                                                  No.     2018AP283.rgb


in the minutes of the proceedings and the variance cannot be

granted.

       ¶52    At the May 23rd hearing, not a single Board member made

a finding on preservation of intent——at all——let alone to the

beyond a reasonable doubt standard.                 Not a single Board member

found    that       the   Edwardses    had    proven   the     economic       hardship,

preservation of property rights, or absence of detriment factors

either, and certainly not to the proper burden.                       Only one Board

member    seemingly          found   that    this   property    did     not     present

exceptional circumstances, but the Board itself did not address

this finding and the Board member ultimately ignored it when he

voted to grant the variance.                This is a direct violation of the

Board's own ordinance.

       ¶53    Although the ordinance requires the Board to include its

findings in the minutes, the Board failed to meet this requirement

too.     The governing ordinance requires that "Minutes of the

proceedings and a record of all actions shall be kept by the

secretary, or other designated person, showing the vote of each

member       upon     each     question,     the    reasons     for     the    Board's

determination, and its finding of facts."                Ord. § 18.1716(C)(2).

Minutes are a record of what happens at a hearing.                             Minutes,

Black's Law Dictionary (11th ed. 2019) ("Memoranda or notes of a

transaction, proceeding, or meeting.").                They are "[a]n official

record of the proceedings of a meeting."                 Minutes, The American

Heritage Dictionary (5th ed. 2011).                 Minutes, therefore, cannot

contain things that did               not actually happen at the meeting.
Despite this fundamental characteristic of meeting minutes, the

                                             12
                                                           No.   2018AP283.rgb


Board's "official" minutes contain things that did not even occur

at the meeting.     The transcript expressly shows the falsification

of the minutes.     Of course, it is not unusual for minutes of a

meeting to be circulated in a draft form first so that members of

an organization may review the minutes to make corrections before

they are finalized and approved.          This process, however, cannot

reinvent history; minutes must be limited to that which actually

occurred at the hearing.       The "official" minutes created by the

Board do not reflect what really happened at the May 23rd hearing.

Instead, the minutes contain content generated in reaction to

Moreschi's certiorari petition.

     ¶54    The Board's "findings" in the "official" minutes say the

Board "found beyond a reasonable doubt" that all of the ordinance's

factors "exist."     Board members never said anything close to this

at the hearing.      The findings section also refers to the Board

having "heard testimony."       To the contrary, no witnesses were

sworn.     People spoke informally, giving statements in favor of or

against the variance.       The rewritten minutes reflect a complete

overhaul of the draft minutes to insert things that never happened

in an attempt to rectify the Board's failure to comply with the

ordinance's dictates.

     ¶55    The   Board's   fabrication    of    the   "official"    minutes

highlights what the Board neglected to do, in violation of the

ordinance.     The "draft" minutes, which Moreschi obtained in June

2017, fare no better.       Those minutes contain a single finding:

"that there was a lack of detriment."           No Board member, however,
discussed the lack of detriment factor and no Board member made

                                   13
                                                                        No.    2018AP283.rgb


any finding with respect to that factor.                        Those minutes do not

reflect what occurred at the May 23rd hearing either.

      ¶56    Instead of following the mandates of its own ordinance,

the Board granted the variance first and only after Moreschi filed

her certiorari action did the Board perfunctorily recite the facts

and conditions to justify what amounts to an unlawful exercise of

its   will   and      not     its    judgment.5      The    majority          should   have

acknowledged         what   actually     happened    instead       of    ratifying      the

Board's acts.         This court should have sent the matter back to the

Board and directed it to follow its own ordinance.                            The Board's

post hoc attempt to pretend it did what the ordinance required

should not relieve it of its obligation to follow the law.

      ¶57    I   would      reverse      the    Board's    decision       granting      the

variance and remand the matter to the Board to act in accordance

with the law.          Even though this may have resulted in the Board

simply reconvening on remand, stating the required findings on the

record based on the proper burden of proof, and ultimately voting

the same way, at least the Board would then have followed the law

the Village of Williams Bay enacted.                Local government must follow

the law that binds it.              When a zoning board blatantly violates its

own   rules,     a    court    should     not    allow    the    decision       to   stand.

Instead, the majority looks the other way without bothering to

      5I agree with court of appeals Judge Paul Reilly, who
concluded, in his dissent to the court of appeals opinion affirming
the Board's decision, that "[t]he Board's manufactured 'decision'
seventy days later——after it learned what it did was wrong via
Moreschi's certiorari action——invented findings that were never
made by the Board and violated due process and is not fair play."
Moreschi v. Village of Williams Bay, No. 2018AP283, unpublished
slip op., ¶35 (Wis. Ct. App. July 31, 2019).

                                            14
                                                   No.   2018AP283.rgb


address the Board's farcical if not mendacious procedures.        The

majority gives the Board a free pass to disregard its own governing

laws.   I will not, and I therefore respectfully dissent.




                                15
     No.   2018AP283.rgb




16